Exhibit 10.6.1

 

AMENDMENT NO. 2010-1 TO

OMNIBUS AGREEMENT

 

This AMENDMENT NO. 2010-1, dated as of February 22, 2010 and effective
January 1, 2010 (this “Amendment”), to the Omnibus Agreement, dated as of
February 8, 2002, and amended previously by Amendment No. 2006-1, Amendment
No. 2007-1, Amendment No. 2008-1, and Amendment No, 2009-1 (as amended, the
“Omnibus Agreement”) by is adopted, executed and agreed to by Sunoco, Inc.,
Sunoco, Inc. (R&M), Sun Pipe Line Company of Delaware LLC, Atlantic Petroleum
Corporation, Sunoco Pipeline L.P., Sunoco Logistics Partners L.P., Sunoco
Logistics Partners Operations L.P., and Sunoco Partners LLC (each a “Party” and,
collectively, the “Parties”).

 

Recitals

 

WHEREAS, except as otherwise provided herein, capitalized terms used herein have
the meanings assigned to them in the Omnibus Agreement; and

 

WHEREAS, the Parties desire to amend the Omnibus Agreement to provide for the
payment of a one-year fixed Administrative Fee for the 2010 calendar year.

 

NOW, THEREFORE, in consideration of the premises, and each intending to be
legally bound, the Parties do hereby agree as follows:

 

SECTION 1. Amendment to Section 4.1. Section 4.1 of the Omnibus Agreement is
amended to add a new subsection (d), as follows:

 

“(d) Effective January 1, 2010, and for a period of one year thereafter, the
Administrative Fee paid by the Partnership to the General Partner will be Five
Million Three Hundred Fifty Three Thousand Dollars ($5,353,000) per year. This
Administrative Fee for the 2010 calendar year will be a fixed fee, and will not
be subject to any increase by Sunoco, whether to reflect changes in the Consumer
Price Index, or otherwise; provided, however, that the General Partner, with the
approval and consent of its Conflicts Committee, may agree on behalf of the
Partnership to increase such Administrative Fee in connection with expansions of
the operations of the Partnership Group through the acquisition or construction
of new assets or businesses.”

 

SECTION 2. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.

 

SECTION 3. Counterparts. This Amendment may be executed in any number of
counterparts and by the different Members in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

[COUNTERPART SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.

 

SUNOCO, INC. By:  

        /s/ Brian P. MacDonald

  Name:   Brian P. MacDonald   Title:   Senior Vice President & Chief Financial
Officer SUNOCO, INC. (R&M) By:  

        /s/ Brian P. MacDonald

  Name:   Brian P. MacDonald   Title:   Senior Vice President & Chief Financial
Officer ATLANTIC PETROLEUM CORPORATION By:  

        /s/ Peter J. Gvazdauskas

  Name:   Peter J. Gvazdauskas   Title:   President
SUN PIPE LINE COMPANY OF DELAWARE LLC (as successor to Sun Pipe Line Company of
Delaware) By:  

        /s/ Deborah M. Fretz

  Name:   Deborah M. Fretz   Title:   President

 

{Signature Page to Amendment No. 2010-1 to Omnibus Agreement}



--------------------------------------------------------------------------------

SUNOCO PIPELINE L.P. (as successor to Sunoco Texas Pipeline Company and Sun
Pipeline Services (Out) LLC) By:   Sunoco Logistics Partners Operations GP LLC,
  its general partner By:  

        /s/ Deborah M. Fretz

  Name:   Deborah M. Fretz   Title:   President SUNOCO PARTNERS LLC By:  

        /s/ Deborah M. Fretz

  Name:   Deborah M. Fretz   Title:   President and Chief Executive Officer
SUNOCO LOGISTICS PARTNERS L.P. By:  

SUNOCO PARTNERS LLC,

its General Partner

By:  

        /s/ Deborah M. Fretz

  Name:   Deborah M. Fretz   Title:   President and Chief Executive Officer
SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. BY:  

Sunoco Logistics Partners GP LLC,

its general partner

By:  

        /s/ Deborah M. Fretz

  Name:   Deborah M. Fretz   Title:   President

 

{Signature Page to Amendment No. 2010-1 to Omnibus Agreement}